Citation Nr: 1705868	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  11-00 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.

2.  Entitlement to an increased rating for degenerative joint disease with chondromalacia of the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1991 to September 1991.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for the right knee and denied an increased rating for the left knee.  The RO assigned an initial disability rating of 10 percent for the right knee, retroactively effective from June 30, 2009.  The Veteran filed a Notice of Disagreement (NOD) in October 2010, appealing the initial disability rating assigned for the right knee and the left knee denial.  The RO issued a Statement of the Case (SOC) in December 2010.  In January 2011, the Veteran filed his substantive appeal (via VA Form 9). 

In his substantive appeal, the Veteran requested a hearing before the Board.  In an October 2015 letter, the Veteran's representative stated that the Veteran wished to withdraw his request for a Board hearing.  Thus, his hearing request is considered withdrawn. 38 C.F.R. § 20.704(e) (2016).

This appeal was previously before the Board in December 2015.  At that time, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board found that a claim for entitlement to TDIU had been raised by the record, and remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDING OF FACT

In October 2016, prior to the promulgation of a decision by the Board, the Veteran submitted a statement through his representative in which he withdrew his appeal. 
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. 
§ 20.204.

In October 2016, prior to promulgation of a decision by the Board, the Veteran's representative submitted a statement in which she withdrew the Veteran's appeal on his behalf.  Thus, no allegations of errors of fact or law remain for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal and the appeal must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


